DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 9/9/22 has been entered and fully considered. 
Claims 1-28 remain pending, of which claims 21-28 were previously withdrawn.
The 35 USC 103 rejections in the Office Action dated 5/12/22 inadvertently recited reliance on the reference Wu, when the rejections were intended to rely upon Nakashima as detailed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al. (U.S. 2014/0178992) cited in the IDS filed on 22 March 2022, in view of VanDersarl et al. (U.S. Pat. No. 9,266,725), cited in the IDS filed on 30 December 2020.
Regarding claims 1, 2, and 5, Nakashima et al. teach a bioreactor comprising an upper bioreactor reservoir with a fluid input port, a, and fluid drain port b, disposed through a sidewall (Figure 2) and a lower bioreactor compartment with an independent fluid input port, c, and a membrane disposed between the upper bioreactor reservoir and the lower bioreactor compartment with the membrane providing fluid separation between the upper bioreactor reservoir and the lower compartment except through micro-openings in the membrane. Nakashima et al. paragraphs [0106] to [0108] and Figure 2. While Nakashima et al. do not teach that the membrane includes a plurality of micro-straws, VanDersarl eft al. teach a membrane that includes a plurality of micro-straws. VanDersarl et al. at column 7, lines 51 to 57. It would have been prima facie obvious to one of ordinary skill in the art to modify the disclosure of Nakashima et al. with that of VanDersarl et al. because it allows the bioreactor to be used for the transfection of cells. VanDersarl et al. at column 7, lines 4 to 12.
Regarding claim 3, Nakashima et al. teach a temperature sensor inside the culture device. Nakashima et al. at claim 11 and paragraph [0141].
Regarding claim 4, Nakashima et al. teach that the upper bioreactor reservoir can contain a fluid drain port b and gas exchange port. Nakashima et al. at claim 8 and paragraph [0140].
Regarding claim 6, making elements adjustable would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. been prima facie obvious to one of ordinary skill in the art. M.P.E.P. § 2144.04.
Regarding claim 7, the shape of the membrane is a design choice that would have been prima facie obvious to one of ordinary skill in the art depending on the shape of the bioreactor and the intended use of the membrane. M.P.E.P. § 2144.04.
Regarding claim 8, VanDersarl et al. teach that the membrane comprises a polymer or silicon film. VanDersarl eft al. at column 8, lines 51 to 62.
Regarding claim 9, VanDersarl et al. teach that the membrane has a thickness of 100 nm to 50 um and that the height of the micro-straws above the membrane is about 1 um to 5 um. VanDersarl et al. at column 8, lines 35 to 50 and column 9, lines 8 to 10.
Regarding claim 10, the contents of the claimed apparatus, i.e., which source(s) the upper bioreactor component and lower compartment are connected to, depend on the intended use(s) of the apparatus, which in turn does not patentably distinguish it from the prior art. M.P.E.P. § 2114.
Regarding claim 11, VanDersarl et al. teach that the micro-straws can range from hundreds to hundreds of millions according to need. VanDersarl et al. at column 9, lines 44
to 46.
Regarding claim 12, Nakashima et al. discloses an upper wall surface of the lower bioreactor compartment extends vertically above the membrane (Fig. 1). 
Regarding claims 13 and 14, Nakashima et al. teach that the upper bioreactor reservoir is defined between the membrane, upper sidewalls extending upward from the membrane, and a lid disposed atop the upper sidewalls with a plurality of ports disposed in the upper sidewalls and lid. Nakashima et al. at Figure 2.
Regarding claim 15, the intended uses of the ports do not patentably distinguish them from the prior art. M.P.E.P. § 2114.
Regarding claim 16, Nakashima et al. teach that the lower bioreactor compartment is defined between the membrane, a bottom plate of the bioreactor, and lower sidewalls. Nakashima et al. at Figure 2.
Regarding claim 17, Nakashima et al. teach different shapes including round, elliptical, square, and polygonal. Nakashima et al. at paragraph [0124]. Absent the criticality of one shape over another, it would have been prima facie obvious for one of ordinary skill in the art to select any desired shape according to any design need. M.P.E.P. § 2114.
Regarding claim 18, it would have been prima facie obvious for one of ordinary skill in the art to vary the volume of the upper bioreactor reservoir according to need. M.P.E.P. § 2114.
Regarding claim 19, Nakashima et al. teach that the bioreactor can be made of a biocompatible thermoplastic. Nakashima et al. at paragraph [0118].
Regarding claim 20, VanDersarl et al. teach that the membrane can be made of polycarbonate and the micro-straws of alumina. VanDersarl et al. at column 8, lines 51 to 63 and column 9, lines 31 to 43.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799